Exhibit 10.14

CDI CORP.

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 1st day of
October, 2001 between CDI Corp., a Pennsylvania corporation (the “Company”), and
Roger H. Ballou (“Executive”).

The Company desires to employ Executive, and Executive is willing to be employed
by the Company, upon the terms and subject to the conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:

TERMS

SECTION 1. EMPLOYMENT.

The Company hereby employs Executive, and Executive hereby accepts such
employment and agrees to serve as the Company’s President and Chief Executive
Officer, and to render services to the Company and its subsidiaries, divisions
and affiliates, during the Employment Period set forth in Section 3, subject to
the terms and conditions hereinafter set forth.

SECTION 2. MANAGEMENT & BOARD DUTIES.

As President and Chief Executive Officer of the Company during the Employment
Period, Executive shall carry out such duties as are customarily associated with
the position of president and chief executive officer, which duties shall
however in all cases be subject to policies set by, and at the direction and
control of, the Company’s Board of Directors (the “Board of Directors”). The
Company shall use its best efforts to have Executive nominated and elected to
the Board of Directors during the Employment Period. During the Employment
Period, Executive shall be afforded the full protection of the indemnifications
generally available to officers and directors under the Company’s by-laws.

SECTION 3. TERM.

The term of Executive’s employment under this Agreement (the “Employment
Period”) shall commence as of October 1, 2001, and, unless sooner terminated
pursuant to Section 7 of this Agreement, shall continue until the close of



--------------------------------------------------------------------------------

business on September 30, 2005. This Agreement survives any termination of the
Employment Period.

SECTION 4. EXTENT OF SERVICES.

During the Employment Period, Executive shall devote his full time and attention
and give his best efforts, skills and abilities exclusively to the management
and operations of the Company and its business and the business of its
subsidiaries, divisions and affiliates. Executive shall perform his services
hereunder at the Company’s offices in Philadelphia, Pennsylvania and at such
other places as are required for the effective management of the Company and its
business and the business of its subsidiaries, divisions and affiliates. During
the Employment Period, Executive shall, if elected or appointed, serve as a
director of the Company and as an executive officer and/or director of any
subsidiary, division or affiliate of the Company and shall hold, without any
compensation other than that provided for in this Agreement, the offices in the
Company and in any such subsidiary, division or affiliate to which Executive
may, at any time or from time to time, be elected or appointed. It is understood
and agreed that, as of the date of this Agreement, Executive is a member of two
Boards of Directors of companies unrelated to the Company, and that Executive
shall be free to devote up to 10 days per year to participation in the meetings
and other activities of those Boards. Executive agrees to use his best efforts
to schedule such participation so as to minimize any disruption of his duties
for the Company.

SECTION 5. COMPENSATION AND BENEFITS.

(a) Base Salary. During the Employment Period, Executive shall receive as
compensation for his services a salary at the rate of Five Hundred Thousand
Dollars ($500,000) per annum payable in equal installments at such intervals as
the Company pays its senior executive officers generally (the “Base Salary”).
The Base Salary shall be reviewed annually by the Board of Directors and may be
increased by the Board of Directors in its absolute and sole discretion.

(b) Restricted Stock.

(1) As of the date of this Agreement, the Executive shall be granted 15,000
restricted shares of the Company’s Common Stock (the “Restricted Stock”)
pursuant to the terms of the Restricted Stock Agreement attached hereto as
Exhibit A. Pursuant to Section 6 of the Restricted Stock Agreement, Executive
shall not be able to sell, transfer or otherwise benefit from any of the
Restricted Stock until such shares vest as described in Section 4 of the
Restricted Stock Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(2) The Company will grant the Executive an additional number of restricted
shares of the Company’s Common Stock, to a maximum of 25,000 shares (the
“Additional Restricted Stock”) at the rate of one share of Additional Restricted
Stock for each share of the Company’s Common Stock purchased by the Executive
within a 15 day period beginning on the third day following the Company’s public
release of its Third Quarter 2001 Earnings Report (the “Purchased Stock”). Such
Additional Restricted Stock shall vest in accordance with the provisions of
Section 4 of the Restricted Stock Agreement, but only while Executive retains
all of the Purchased Stock. If Executive sells, exchanges transfers,
hypothecates, pledges or otherwise disposes or encumber any of the Purchased
Stock, then all remaining unvested shares of Additional Restricted Stock granted
under this subsection shall be forfeited to the Company in accordance with
Section 5 of the Restricted Stock Agreement.

(c) Nonqualified Stock Options. As of the date hereof, Executive shall be
granted non-qualified stock options to purchase 500,000 shares of the Company’s
Common Stock pursuant to the terms of the Non-Qualified Stock Option Agreement
attached hereto as Exhibit B.

(d) Bonus Awards. Executive shall be eligible to receive bonus compensation
during the Employment Period. The bonus award during Executive’s employment with
the Company shall be determined as follows:

(i) Within a mutually agreeable time period before the beginning of each
calendar year, Executive shall submit to the Board of Directors for its approval
the Company’s operational plan, including a fiscal budget, for the next calendar
year. A Committee of the Board of Directors, all of the voting members of which
shall be outside directors as defined in regulations issued under §162(m) of the
Internal Revenue Code of 1986, as amended, and the Executive shall establish
mutually agreed goals each year based on the approved operational plan provided
that (1) the Executive’s agreement to the goals proposed by the Committee shall
not be unreasonably withheld and (2) at the time such goals are established, it
is substantially uncertain whether they will be achieved.

(ii) The goals established by the Committee shall include a Target Goal, a
Maximum Performance Goal, and such other Goals as the Committee shall determine
to be appropriate.

(iii) The bonus to be paid Executive upon attaining the Target Goal for any
calendar year shall be 75% of the Executive’s Base Salary for that year and the
Bonus to be paid to the Executive upon attaining the Maximum Performance Goal
for any such year shall be 120% of Executive’s Base Salary for that year. An
appropriately prorated portion of the Bonus payable upon attainment of the
Target Goal will be paid for any year in which the Executive’s performance does
not attain the Target Goal, but attains at least the minimum level required for

 

- 3 -



--------------------------------------------------------------------------------

payment of a bonus under the Company’s Bonus Plan for key employees as in effect
for the year in question. If the Executive’s performance for such year exceeds
the Target Goal, but not the Maximum Performance Goal, the bonus payable to the
Executive shall be appropriately prorated. In determining whether the Target
Goal or the Maximum Performance Goal has been met in any year, the Committee
shall give appropriate weight, in accordance with generally accepted accounting
principles consistently applied, to the effect on those Targets, and the
Executive’s ability to attain them, of strategic decisions, such as
acquisitions, divestitures or other extraordinary transactions of similar
magnitude.

(iv) Notwithstanding the foregoing:

(A) the Executive will be paid a Bonus for the year 2001 equal to the product of
$375,000 multiplied by a fraction, the numerator of which is the number of days
during 2001 during which the Executive is employed by the Company under this
Agreement and the denominator of which is 365; and

(B) assuming that he remains employed by the Company under this Agreement
throughout the year 2002, the Bonus payable to the Executive will not be less
than 22.5% of the Executive’s Base Salary for the year 2002.

(v) Any of the Company’s financial results that are used to calculate bonuses
under this Section 5(d) shall be taken only from the Company’s audited financial
statements for the applicable year.

(vi) All cash bonuses payable under this Section 5(d) shall be paid to Executive
within two weeks after the delivery of audited financial statements to the
Company for the prior calendar year. No bonuses will be paid to Executive, if
Executive’s employment with the Company has terminated before the bonus has been
paid, regardless of whether he would have been entitled to a bonus based on the
Company’s financial results for the prior year, unless the Company terminates
Executive without Cause or the Executive terminates for Good Reason, both as
defined in Section 7. In such case, the Executive shall be entitled to a
pro-rated bonus, for the year based on the achievement of goals, but in no event
less than the bonus earned by Executive in the immediate prior year.

(vii) By agreement between the Committee and the Executive, provided that the
percentages of Base Salary specified in (iii) above, and the guaranteed bonus
amounts specified in (iv) above, are maintained, compliance with this
Section 5(d) may be achieved through the Executive’s participation in the
Company’s Bonus Program on terms and conditions substantially similar to those
applicable to other senior executives of the Company.

 

- 4 -



--------------------------------------------------------------------------------

(e) Employee Benefits. During the Employment Period, Executive shall be entitled
to participate in all employee benefit plans and programs approved by the Board
of Directors as the Company shall provide generally to other senior executive
officers of the Company from time to time, other than any bonus plans.

(f) All payments to Executive or his estate made pursuant to this Agreement
shall be subject to such withholding as may be required by any applicable laws.

SECTION 6. EXPENSE REIMBURSEMENTS.

(a) Housing and Relocation. Executive currently maintains a primary residence
(“Current Residence”). In connection with Executive becoming President and Chief
Executive Officer of the Company, Executive shall be required to maintain his
primary residence in the Philadelphia metropolitan area (“New Residence”).

(b) In connection with his relocation to the Philadelphia metropolitan area, the
Company will reimburse Executive for all normal moving expenses including:

(i) Air fare (at coach rates) and related travel expenses, including those
incurred in locating the New Residence;

(ii) the cost of moving Executive’s personal belongings (including those of
family members residing with him);

(iii) ordinary and necessary costs of the sale of his Current Residence and of
the purchase or rental of his New Residence. Costs in this latter category will
be “grossed up” for federal and state tax purposes, so that the reimbursement
received by the Executive is equal to those costs, unreduced by federal or state
taxes that may be imposed on such reimbursements. For purposes of this
Section 6, rental costs include all of the ordinary and necessary costs of
renting a New Residence, but do not include the rent payments for such New
Residence.

(c) If the Executive desires to have the Company assume the risks of ownership
inherent in the sale of his current residence, he shall notify the Company
within [15] days of the date of this Agreement. Within [10]days of receipt of
such notice, the Company will contract with two independent real estate
appraisers, each familiar with the real estate market in which the Current
Residence is located, to prepare an appraisal of the fair market value of the
Current Residence. Upon receipt of those appraisals, the Company shall notify
the Executive that if he so elects, within [10] days of receipt of the two
appraisals, the Company will, or will hire a relocation firm of its choice to,
purchase the Executive’s

 

- 5 -



--------------------------------------------------------------------------------

Current Residence at a price equal to the average of those two appraisals. If
the Executive elects not to accept that purchase offer, Company shall have no
responsibility for the Current Residence, except as set forth in Section 6(b),
and the Executive shall be free to sell, lease or otherwise deal with it as he
sees fit.

(d) [Temporary Housing Expenses – period and location/amount to be agreed.]

(e) During the Employment Period, the Company shall reimburse Executive for all
reasonable and itemized out-of-pocket expenses incurred by Executive in the
ordinary course of the Company’s business, provided such expenses are properly
reported to the Company in accordance with its accounting procedures.

SECTION 7. TERMINATION.

(a) The Employment Period may be terminated by either the Board on behalf of the
Company or the Executive as provided in this Section 7(a). In addition to the
scheduled expiration of the Employment Period set forth in Section 3, the
Employment Period shall terminate upon the earliest to occur of the following:

(i) the Executive’s death or Disability;

(ii) the close of business on the day which is 30 days after delivery by the
Company to Executive of written notice of the Company’s election to terminate
Executive’s employment hereunder, for any reason whatsoever; or

(iii) the close of business on the day which is 30 days after the date on which
the Executive shall have delivered to the Company written notice of Executive’s
election to terminate Executive’s employment hereunder.

(b) For purposes of this Agreement, “Disability” shall have the same meaning as
“Total Disability” under the CDI Corporation Long Term Disability Benefits
Program, or such other comparable program as may then be in effect that provides
long term disability coverage to the Company’s management employees.

(c) For purposes of this Agreement, “Cause” means any one or more of the
following bases for termination of Executive’s employment with the Company:

(i) Executive’s commission of a felony or other crime involving moral turpitude;

(ii) Executive’s refusal to perform such services as may be reasonably delegated
or assigned to Executive, consistent with his position, by the Board of
Directors; provided, however, that a termination under this Section 7(c)(ii)

 

- 6 -



--------------------------------------------------------------------------------

shall not be for Cause unless the Company provides written notice to Executive
of its intention to terminate Executive for Cause under this Section 7(c)(ii),
and Executive fails, to the reasonable satisfaction of the Company, to cure the
defects stated in such written notice within ten days after the notice was given
to Executive;

(iii) Executive’s willful misconduct or gross negligence in connection with the
performance of his duties under this Agreement that materially adversely affects
Executive’s ability to perform his duties for the Company or materially
adversely affects the Company;

(iv) Executive’s material breach of any of the terms or conditions of this
Agreement;

(d) Following any termination of Executive’s employment hereunder, all
obligations of the Company under this Agreement shall terminate except (i) any
obligations with respect to the payment of accrued and unpaid salary or expense
reimbursements under Sections 5 or 6 or severance specifically provided under
this Section 7 hereof through the date of Executive’s termination of employment
hereunder.

(e) In the event of any termination of Executive’s employment by the Company
other than for Cause or by Executive for Good Reason, as hereinafter defined,
the Company shall continue to pay Executive his Base Salary or, upon the
Executive’s obtaining other employment, 50% of that Base Salary in the same
intervals and amounts that were in effect immediately prior to termination,
until the earlier of the date on which this Agreement is scheduled to terminate
under Section 3 or the expiration of the Severance Period, as defined below. The
“Severance Period” shall initially be 30 months, this period shall be reduced by
1/2 month for each month the Executive is employed under this Agreement. During
the Severance Period, the Company shall continue to pay for medical benefit
plans and programs for Executive comparable to those in which Executive
participated and for which the Company paid immediately prior to Executive’s
termination (except to the extent Executive receives comparable benefits from
another employer). Notwithstanding the above, no amounts shall be paid or become
payable to Executive during the Severance Period until Executive has executed a
valid release and waiver of all claims and potential claims against the Company
and other related parties in a form that is reasonably satisfactory to the
Company, and any required waiting period under such release and waiver has
expired and Executive has not revoked the release during such waiting period.
The Executive agrees that he will notify the Company within [5] days of
obtaining subsequent employment during the Severance Period.

(i) “Good Reason” exists if the Executive voluntarily terminates employment with
the Company, including following a Change in

 

- 7 -



--------------------------------------------------------------------------------

Control, as hereinafter defined, because (A) Executive is assigned duties that
are demeaning or otherwise materially inconsistent with the position and duties
described in Section 2 hereof, (B) Executive’s place of employment with the
Company is moved outside the Philadelphia metropolitan area or, following a
Change in Control (C) Executive’s title is changed or (D) Executive’s principal
place of employment is relocated by more than 50 miles. Before the Executive
terminates for Good Reason, he must notify the Company in writing of his
intention to terminate and the Company shall have 15 days after receiving such
written notice to remedy the situation, if possible.

(ii) “Change in Control” shall mean a change in control of a nature that would
be required to be reported in response to Item 1 of Form 8-K promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”), provided, that,
without limitation, such a change in control shall be deemed to have occurred if
any “person” (as such term is used in Sections 13(d) and 14(d) of the Act),
other than (1) the Company, (2) any “person” who on the date hereof is a
director or officer of the Company, (3) any “person” who on the date hereof is
the beneficial owner of 5% or more of the voting power of the Company’s
outstanding securities or an affiliate of any such person or (4) a trust
established under an employee benefit plan for employees of the Company of its
subsidiaries, is or becomes the “beneficial owner,” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities.

(iii) Any termination by the Company or by Executive of Executive’s employment
hereunder shall be communicated by written notice.

(f) Except as provided in (g) below, any severance compensation granted in this
Section 7 shall be the sole and exclusive compensation or benefit due to
Executive upon termination of Executive’s employment.

(g) If Executive’s employment is terminated by the Company for any reason other
than Cause, or by the Executive for Good Reason, following a Change in Control
then, in addition to any other benefits, including pursuant to option agreements
and employee benefit plans, to which Executive may be entitled following such a
Change in Control, the Executive shall be entitled to, in lieu of payments under
Section 7(e), the maximum amount of additional cash compensation that can be
paid to the Executive without the imposition on such payments of any excise tax
under section 4999 of the Code or any loss of deduction by the Company under
section 280G of the Code taking into account in such calculation the accelerated
vesting of Restricted Stock and Stock Options, provided under Exhibits A and B.
If it shall be finally determined that payments in excess of those limits have
been made to the Executive, such payments shall be considered to have been a
loan to the Executive by the Company and shall be repaid, with

 

- 8 -



--------------------------------------------------------------------------------

interest at the short term annual rate established under section 1274 of the
code, upon demand by the Company.

SECTION 8. REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS OF EXECUTIVE.

(a) Executive represents and warrants that his experience and capabilities are
such that the provisions of Section 9 will not prevent him from earning his
livelihood, and acknowledges that it would cause the Company serious and
irreparable injury and cost if Executive were to use his ability and knowledge
in competition with the Company or to otherwise breach the obligations contained
in Section 9.

(b) Executive acknowledges that (i) during the term of Executive’s employment
with the Company, Executive will continue to have access to Confidential
Information; (ii) such Confidential Information is proprietary, material and
important to the Company and its non-disclosure is essential to the effective
and successful conduct of the Company’s business; (iii) the Company’s business,
its customers’ business and the businesses of other companies with which the
Company may have commercial relationships could be damaged by the unauthorized
use or disclosure of this Confidential Information; and (iv) it is essential to
the protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret, and that
Executive not disclose the Confidential Information to others or use the
Confidential Information to Executive’s advantage or the advantage of others.

(c) Executive acknowledges that as the Company’s Chief Executive Officer and
President, Executive will be put in a position of trust and confidence and have
access to Confidential Information, will supervise the operations and employees
of the Company, will continue to be in contact with customers and prospective
customers, will participate in the preparation and submission of bids and
proposals to customers and prospective customers, and will be responsible for
the formulation and implementation of the Company’s strategic plans.

(d) Executive acknowledges that as the Company’s Chief Executive, it is
essential for the Company’s protection that Executive be restrained following
the termination of Executive’s employment with the Company from soliciting or
inducing any of the Company’s officers and management employees to leave the
Company’s employ, hiring or attempting to hire any of the Company’s officers or
management employees, soliciting the Company’s customers and suppliers for a
competitive purpose, and competing against the Company for a reasonable period
of time.

(e) Executive represents and warrants that Executive is not bound by any other
agreement, written or oral, which would preclude Executive from

 

- 9 -



--------------------------------------------------------------------------------

fulfilling all the obligations, duties and covenants in this Agreement.
Executive also represents and warrants that Executive will not use, in
connection with his employment under this Agreement, any materials which may be
construed to be confidential to a prior employer or other persons or entities.
In the event of a breach of this Section 8 which results in damage to the
Company, Executive will indemnify and hold the Company harmless with respect to
such damage.

References in this Section 8 to the Company shall include the Company, its
subsidiaries, divisions and affiliates.

SECTION 9. EXECUTIVE’S COVENANTS AND AGREEMENTS.

(a) Executive agrees to maintain full and complete records of all transactions
and of all services performed by Executive on behalf of the Company and to
submit this information to the Company in the manner and at the times that the
Company may, from time to time, direct.

(b) Executive agrees to devote Executive’s entire productive time, ability and
attention to the Company’s business during the term of this Agreement. Executive
further agrees not to, directly or indirectly, render any services of a
business, commercial or professional nature to any other person or organization,
whether for compensation or otherwise, without the Company’s prior written
consent.

(c) Executive agrees to abide by and comply with all personnel and company
practices and policies applicable to Executive.

(d) Executive shall promptly and completely disclose to the Company and the
Company or its customers will own all rights, title and interest to any
Inventions made, recorded, written, first reduced to practice, discovered,
developed, conceived, authored or obtained by Executive, alone or jointly with
others, during the term of Executive’s employment with the Company (whether or
not such Inventions are made, recorded, written, first reduced to practice,
discovered, developed, conceived, authored or obtained during working hours) and
for one year after termination of Executive’s employment with the Company.
Executive agrees to take all such action during the term of Executive’s
employment with the Company or at any time thereafter as may be necessary,
desirable or convenient to assist the Company or its customers in securing
patents, copyright registrations, or other proprietary rights in such Inventions
and in defending and enforcing the Company’s or such customer’s rights to such
Inventions, including without limitation the execution and delivery of any
instruments of assignments or transfer, affidavits, and other documents, as the
Company or its customers may request from time to time to confirm the Company’s
or its customers’ ownership of the Inventions. Executive represents and warrants
that as of the date hereof there are no works, software, inventions, discoveries
or improvements (other than those

 

- 10 -



--------------------------------------------------------------------------------

included in a copyright or patent of application therefor) which were recorded,
written, conceived, invented, made or discovered by Executive before entering
into this Agreement and which Executive desires to be removed from the
provisions of this Agreement.

(e) For purposes of this Agreement, “Inventions” means concepts, developments,
innovations, inventions, information, techniques, ideas, discoveries, designs,
processes, procedures, improvements, enhancements, modifications (whether or not
patentable), including, but not limited to, those relating to hardware,
software, languages, models, algorithms and other computer system components,
and writings, manuals, diagrams, drawings, data, computer programs, compilations
and pictorial representations and other works (whether or not copyrightable).
Inventions does not include those which are made, developed, conceived, authored
or obtained by Executive without the use of the Company’s resources and which do
not relate to any of the Company’s past, present or prospective activities.

(f) During and after the term of Executive’s employment with the Company,
Executive will hold all of the Confidential Information in the strictest
confidence and will not use any Confidential Information for any purpose and
will not publish, disseminate, disclose or otherwise make any Confidential
Information available to any third party, except as may be required in
connection with the performance of Executive’s duties hereunder.

(g) For purposes of this Agreement, “Confidential Information” means all
information, data, know-how, systems and procedures of a technical, sensitive or
confidential nature in any form relating to the Company or its customers,
including without limitation about Inventions, all business and marketing plans,
marketing and financial information, pricing, profit margin, cost and sales
information, operations information, forms, contracts, bids, agreements, legal
matters, unpublished written materials, names and addresses of customers and
prospective customers, systems for recruitment, contractual arrangements, market
research data, information about employees, suppliers and other companies with
which the Company has a commercial relationship, plans, methods, concepts,
computer programs or software in various stages of development, passwords,
source code listings and object code.

(h) All files, records, reports, programs, manuals, notes, sketches, drawings,
diagrams, prototypes, memoranda, tapes, discs, and other documentation, records
and materials in any form that in any way incorporate, embody or reflect any
Confidential Information or Inventions will belong exclusively to the Company
and its customers and Executive will not remove from the Company’s or its
customers’ premises any such items under any circumstances without the prior
written consent of the party owning such item. Executive will deliver to the
Company all copies of such materials in Executive’s control upon the Company’s

 

- 11 -



--------------------------------------------------------------------------------

request or upon termination of Executive’s employment with the Company and, if
requested by the Company, will state in writing that all such materials were
returned.

(i) For (1) the period during which the Executive is entitled to severance
payments under Section 7, other than Section 7(g), if the Executive’s employment
is terminated by the Company other than for Cause, or (2) for a period which
extends to the later of two years immediately following Executive’s termination
or the date of which the Employment Period was scheduled to expire, if
Executive’s employment is terminated by the Executive for any reason, including
resignation by Executive or by the Company, with Cause, Executive agrees not to:

(i) own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing or control of, or be connected,
directly or indirectly, as proprietor, partner, shareholder, director, officer,
executive, employee, agent, creditor, consultant, independent contractor, joint
venturer, investor, representative, trustee or in any other capacity or manner
whatsoever with, any entity that engages or intends to engage in any Competing
Business anywhere in the world. “Competing Business” means any business or other
enterprise which engages in the staffing business; and

(ii) directly or indirectly, solicit, interfere with or attempt to entice away
from the Company, any officer or management employees of the Company or anyone
who was one of the Company’s officers or management employees within 12 months
prior to such contact, solicitation, interference or enticement; and

(iii) contact, solicit, interfere with or attempt to entice away from the
Company, any customer on behalf of a Competing Business.

References in this Section 9 to the Company shall include the Company, its
subsidiaries, divisions and affiliates.

SECTION 10. REMEDIES.

Executive acknowledges that his promised services hereunder are of a special,
unique, unusual, extraordinary and intellectual character, which give them
peculiar value the loss of which cannot be reasonably or adequately compensated
in an action of law, and that, in the event there is a breach hereof by
Executive, the Company will suffer irreparable harm, the amount of which will be
impossible to ascertain. Accordingly, the Company shall be entitled, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either at law or in equity, to obtain damages for any breach or to
enforce specific performance of the provisions or to enjoin Executive from
committing any act in breach of this Agreement. The remedies granted to the
Company in this Agreement are

 

- 12 -



--------------------------------------------------------------------------------

cumulative and are in addition to remedies otherwise available to the Company at
law or in equity. If the Company is obliged to resort to the courts for the
enforcement of any of the covenants of Executive contained in Section 9 hereof,
each such covenant shall be extended for a period of time equal to the period of
such breach, if any, which extension shall commence on the later of (i) the date
on which the original (unextended) term of such covenant is scheduled to
terminate or (ii) the date of the final court order (without further right of
appeal) enforcing such covenant.

SECTION 11. WAIVER OF BREACH.

The waiver by the Company of a breach of any provision of this Agreement by
Executive shall not operate or be construed as a waiver of any other or
subsequent breach by Executive of such or any other provision. No delay or
omission by the Company or Executive in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by the Company or
Executive from time to time and as often as may be deemed expedient or necessary
by the Company or Executive in its or his sole discretion.

SECTION 12. NOTICES.

All notices required or permitted hereunder shall be made in writing by
hand-delivery, certified or registered first-class mail, or air courier
guaranteeing overnight delivery to the other party at the following addresses:

To the Company:

CDI Corp.

3500 Bell Atlantic Tower

1717 Arch Street

Philadelphia, PA 19103

Attention: Board of Directors

with a required copy to:

CDI Corp.

3500 Bell Atlantic Tower

1717 Arch Street

Philadelphia, PA 19103

Attention: General Counsel

To Executive:

 

- 13 -



--------------------------------------------------------------------------------

Roger H. Ballou

or to such other address as either of such parties may designate in a written
notice served upon the other party in the manner provided herein. All notices
required or permitted hereunder shall be deemed duly given and received when
delivered by hand, if personally delivered; on the third day next succeeding the
date of mailing if sent by certified or registered first-class mail; and on the
next business day, if timely delivered to an air courier guaranteeing overnight
delivery.

SECTION 13. SEVERABILITY.

If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be held invalid or unenforceable by
a court of competent jurisdiction, the remainder of this Agreement or the
application of any such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. If any of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, scope, activity or subject, it shall be construed by limiting
and reducing it, so as to be valid and enforceable to the extent compatible with
the applicable law or the determination by a court of competent jurisdiction.

SECTION 14. GOVERNING LAW; EXCLUSIVE CHOICE OF FORUM.

The implementation and interpretation of this Agreement shall be governed by and
enforced in accordance with the laws of the Commonwealth of Pennsylvania without
giving effect to the conflicts of law provisions thereof. The parties hereby
submit to the exclusive jurisdiction of, and waive any venue objections against,
the United States District Court for the Eastern District of Pennsylvania and
the state and local courts of the Commonwealth of Pennsylvania, Philadelphia
County, for any litigation arising out of this Agreement.

SECTION 15. BINDING EFFECT AND ASSIGNABILITY.

The rights and obligations of both parties under this Agreement shall inure to
the benefit of and shall be binding upon their heirs, successors and assigns.
Executive’s rights under this Agreement shall not, in any voluntary or
involuntary manner, be assignable and may not be pledged or hypothecated without
the prior written consent of the Company.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 16. COUNTERPARTS; SECTION HEADINGS.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. The section headings of this Agreement are for
convenience of reference only.

SECTION 17. SURVIVAL.

Notwithstanding the termination of this Agreement or Executive’s employment
hereunder for any reason, Sections 8, 9, 10, 13, 14 and 17 hereof shall survive
any such termination.

SECTION 18. ENTIRE AGREEMENT.

This instrument constitutes the entire agreement with respect to the subject
matter hereof between the parties hereto and, except as specified herein,
replaces and supersedes as of the date hereof any and all prior oral or written
agreements and understandings between the parties hereto. This Agreement may
only be modified by an agreement in writing executed by both Executive and the
Company.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 19. COUNSEL.

Executive acknowledges that he has been advised to consult with counsel
concerning this Agreement, has had ample opportunity to consult with counsel of
his own selection and has so consulted to the extent Executive determined to be
necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Agreement this 1st day of
October, 2001 effective as of the date and year first written above.

 

COMPANY: CDI CORP. By:  

/s/ Walter R. Garrison

  Walter R. Garrison,   Chairman of the Board EXECUTIVE:  

/s/ Roger H. Ballou

  Roger H. Ballou

 

- 16 -



--------------------------------------------------------------------------------

(EXHIBIT A)

CDI CORP.

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is entered into as of this 1st
day of October, 2001 between CDI Corp., a Pennsylvania corporation (the
“Company”), and Roger H. Ballou (“Executive”).

SECTION 1. GRANT OF RESTRICTED STOCK.

The Company hereby grants to Executive 15,000 shares of the Company’s common
stock par value $.10 per share plus the Additional Restricted Stock awarded
pursuant to Section 5(b)(2) of the Employment Agreement between the Company and
the Executive dated October 1, 2001 (the “Employment Agreement”), subject to
restrictions set forth herein. The Company, following the execution of this
Agreement, will issue or transfer 15,000 shares of the Company’s common stock
(“Stock”) plus the Additional Restricted Stock to Executive. The Stock shall
consist of 4 certificates of 3,750 shares each and 4 certificates each
representing 25%, adjusted so that no certificate represents any fractional
share, of the Additional Restricted Stock registered in Executive’s name (the
“Certificates”), subject to the restrictions set forth herein.

SECTION 2. CUSTODY OF STOCK.

The Company will deliver the Certificates to the Secretary of the Company
(“Secretary”), to be held in escrow in accordance with the terms of this
Agreement. Simultaneously with the delivery of the Certificates, Executive will
sign and deliver to the Secretary an undated stock power with respect to each of
the Certificates, authorizing the Secretary to transfer title to each
Certificate to the Company, in the event that Executive forfeits all or a
portion of the Stock in accordance with the terms of this Agreement.

SECTION 3. RIGHTS TO VOTE STOCK.

Executive will be considered a shareholder with respect to the escrowed Stock
and will have all corresponding rights, including the right to vote the Stock
and to receive all dividends and other distributions with respect to the Stock,
except that Executive will have no right to sell, exchange, transfer, pledge,
hypothecate or otherwise dispose of any escrowed Stock, and Executive’s rights
in the escrowed Stock will be subject to forfeiture as provided in Section 5 of
this Agreement.



--------------------------------------------------------------------------------

SECTION 4. VESTING OF RESTRICTED STOCK.

(a) Executive will vest, if at all, in all grants of Restricted shares of Stock
at the rate of 25% per year on the anniversary date of the original grant. If
Executive is terminated as a result of Executive’s death or Disability,
Executive shall continue to vest in the Restricted Stock and the Additional
Restricted Stock for the duration of the Severance Period, as such term is
defined in the Employment Agreement. If Executive’s employment with the Company
terminates for any other reason than as specified in the immediately preceding
sentence, none of the unvested Restricted Stock shall ever vest and such shares
shall be forfeited to the Company as of the date that Executive’s employment
with the Company terminates. For all shares of Stock in which Executive becomes
vested, the escrow will terminate and the Secretary will deliver the stock
certificates to Executive as soon as practicable after such shares vest.

(b) Acceleration of Vesting - Notwithstanding the above, if the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, as such terms are defined in the Employment Agreement or upon a
Change in Control (as defined in the Employment Agreement), the vesting schedule
of all shares of Restricted Stock that would vest within the next year shall be
accelerated and all such shares will immediately vest.

SECTION 5. FORFEITURE OF STOCK.

(a) Executive shall forfeit all remaining escrowed Stock upon the termination of
his service as an employee of the Company for any reason other than
(1) termination of his service by the Company without Cause or (2) a termination
by the Executive for Good Reason, both as defined in the Employment Agreement,
or upon any attempt by Executive to sell, exchange, transfer, pledge,
hypothecate or otherwise dispose or encumber any of the escrowed Stock.

(b) Executive shall also forfeit any shares of escrowed Additional Restricted
Stock subject to vesting under Section 5(b)(2) of the Employment Agreement, if
Executive sells or disposes of any Purchased Stock. Title to all forfeited
shares of Stock shall be transferred back to the Company as soon as reasonably
practicable after they are forfeited.

SECTION 6. RESTRICTION ON TRANSFER RIGHTS OF SHARES.

Whenever shares of Stock vest under this Agreement or the Employment Agreement,
one-half of those shares of Stock may not be sold or transferred until the
second anniversary of their respective vesting date, and the other half may be
sold or transferred at any time on or after their respective vesting date. With
respect to any shares of Stock the sale or transfer of which is restricted

 

A-2



--------------------------------------------------------------------------------

under this Section 6, Executive may not engage in any transaction designed to
provide him with substantially the same economic benefit of a sale of any shares
of Stock so restricted, such as a short sale or a sale of a put option.
Certificates representing any shares of Stock so restricted will be inscribed
with an appropriate legend prohibiting such transfer. Notwithstanding the
foregoing, the restrictions on transfer of this Section 6 shall not apply in the
event of a Change in Control, as defined in the Employment Agreement; in such
event the Executive shall have the right to dispose of any vested shares of
Stock without regard to this Section 6.

SECTION 7. COMPLIANCE WITH LAWS.

All shares of Stock issued to Executive or his personal representative shall be
transferred in accordance with all applicable laws, regulations or listing
requirements of any national securities exchange, and the Company may take all
actions necessary or appropriate to comply with such requirements including,
without limitation, withholding federal income and other taxes with respect to
such Stock; restricting (by legend or otherwise) such Stock as shall be
necessary or appropriate, in the opinion of counsel for the Company, to comply
with applicable federal and state securities laws, including Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission, which restrictions
shall continue to apply after the delivery of certificates for the Stock to
Executive or his personal representative; and postponing the issuance or
delivery of any Stock. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated to issue or deliver any Stock if
such action violates any provision of any law or regulation of any governmental
authority or any national securities exchange. If by reason of any such law or
regulation, it appears substantially unlikely that Stock to which the Executive
is entitled hereunder will not be issuable within the reasonably foreseeable
future, for reasons other than conduct on the part of the Executive that would
constitute Cause, as defined in the Employment Agreement for termination of the
Executive’s employment, the Company and the Executive will negotiate in good
faith an alternate method to deliver equivalent value, determined when such
Stock would otherwise have been delivered, to the Executive.

SECTION 8. AGREEMENT NOT TO AFFECT RELATIONSHIP WITH COMPANY.

This Agreement shall not confer upon Executive any right to continue in the
employ or service of the Company.

 

A-3



--------------------------------------------------------------------------------

SECTION 9. ADJUSTMENT FOR CAPITAL CHANGES.

The number of shares of Stock subject to this Agreement shall be appropriately
adjusted in the event of a stock split, stock dividend, recapitalization, or
other capital change of the Company.

SECTION 10. INTERPRETATION.

The Company shall have the sole power to interpret this Agreement and to resolve
any disputes arising hereunder.

IN WITNESS WHEREOF, the undersigned have executed this Agreement the date and
year first written above.

 

Company: CDI CORP. By:  

 

  Walter R. Garrison,   Chairman of the Board EXECUTIVE:

 

Roger H. Ballou

 

A-4



--------------------------------------------------------------------------------

(EXHIBIT B)

CDI CORP.

NON-QUALIFIED STOCK OPTION AGREEMENT

SECTION 1. GRANT OF OPTION.

The CDI Corp. Board of Directors’ Stock Option Committee, pursuant to the
authority granted to it under the CDI Corp. 1998 Non-Qualified Stock Option
Plan, as amended (the “Plan”) hereby grants to Roger H. Ballou (the “Optionee”)
an option (the “Option” when reference is made to the right to purchase some or
all of the Shares) to purchase 500,000 shares of CDI Corp. common stock (the
“Shares” when reference is made to all or a portion of the shares subject to the
Option), according to the terms and conditions set forth herein and in the Plan.

SECTION 2. OTHER DEFINITIONS.

(a) “Board” means the board of directors of the Company.

(b) “Cause” means termination of Optionee’s employment with the Company
resulting from any one or more of the following events:

(i) Optionee’s commission of a felony or other crime involving moral turpitude;

(ii) Optionee’s refusal to perform such services as may be reasonably delegated
or assigned to Optionee, consistent with his position, by the Board of
Directors; provided, however, that a termination under this Section 2(b)(ii)
shall not be for Cause unless the Company provides written notice to Optionee of
its intention to terminate Optionee for Cause under this Section 2(b)(ii), and
Optionee fails, to the reasonable satisfaction of the Company, to cure the
defects stated in such written notice within ten days after the notice was given
to Optionee;

(iii) Optionee’s willful misconduct or gross negligence in connection with the
performance of his duties under his Employment Agreement with the Company dated
October 1, 2001 (the “Employment Agreement”) that materially adversely affects
Optionee’s ability to perform his duties for the Company or materially adversely
affects the Company;

(iv) Optionee’s material breach of any of the terms or conditions of the
Employment Agreement;



--------------------------------------------------------------------------------

(v) receipt of notice from Optionee of Optionee’s intention to terminate his
employment with the Company other than for Good Reason; or

(vi) receipt of reliable information from another source of Optionee’s intention
to terminate his employment with the Company other than for Good Reason, unless
Optionee delivers a written statement to Company providing that he does not
intend to terminate his employment with the Company as long as such statement is
delivered to the Company no later than 48 hours after the Company has asked
Optionee whether its information regarding his intended termination is accurate.

(c) “Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 1 of Form 8-K promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”), provided, that, without
limitation, such a change in control shall be deemed to have occurred if any
“person” (as such term is used in Sections 13(d) and 14(d) of the Act), other
than (1) the Company, (2) any “person” who on the date hereof is a director or
officer of the Company, (3) any “person” who on the date hereof is the
beneficial owner of 5% or more of the voting power of the Company’s outstanding
securities or an affiliate of any such person or (4) a trust established under
an employee benefit plan for employees of the Company of its subsidiaries, is or
becomes the “beneficial owner,” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities.

(d) “Committee” means the Compensation Committee of the Board.

(e) “Company” means CDI Corp.

(f) “Date of Exercise” means the date on which the written notice required by
Section 8 below is received by the Treasurer of the Company.

(g) “Date of Grant” means October 1, 2001, the date on which the Option is
awarded pursuant to the Plan and this Agreement.

(h) “Disability” shall have the same meaning as “Total Disability” under the CDI
Corporation Long Term Disability Benefits Program, or such other comparable
program as may then be in effect that provides long term disability coverage to
the Company’s management employees.

(i) “Fair Market Value” of a share of Stock means the closing price of actual
sales of shares on the New York Stock Exchange on a given date or, if there are
no such sales on such date, the closing price of the shares of Stock on such
exchange on the last date on which there was a sale, in either case as reported
on the New York Stock Exchange consolidated transaction reporting system.

 

B-2



--------------------------------------------------------------------------------

(j) “Good Reason” exists if the Optionee voluntarily terminates employment with
the Company, including following a Change in Control because (i) the Optionee is
assigned duties that are demeaning or otherwise materially inconsistent with the
duties currently performed by the Optionee, (ii) the Optionee’s place of
employment with the Company is moved outside the Philadelphia metropolitan area
or, following a Change in Control (iii) Executive’s title is changed, or
(iv) Executive’s principal place of employment is relocated by more than 50
miles. Before the Optionee terminates for Good Reason, he must notify the
Company in writing of his intention to terminate and the Company shall have 15
days after receiving such written notice to remedy the situation, if possible.

(k) “Option Price” means $16.05, representing the Fair Market Value of a share
of Stock on the last trading date immediately preceding the Date of Grant.

(l) “Stock” means the Company’s common stock, par value $.10 per share.

(m) “Termination Date” means the earliest of:

(i) the date on which Optionee’s employment with the Company terminates if such
termination is by the Company for Cause or by Optionee without Good Reason;

(ii) in the event of termination of Optionee’s employment by the Company without
Cause or by Optionee for Good Reason, the date two weeks after the date of such
termination;

(iii) in the event of the death or Disability of the Optionee, the date six
months after the date of the Optionee’s death or Disability; or

(iv) 12:00 a.m. October 1, 2011.

SECTION 3. TIME OF EXERCISE.

No Option shall be exercisable with respect to any Shares unless the Option has
vested with respect to such Shares in accordance with Section 4, 5 or 6 hereof.
If vested, the Option may be exercised at any time after vesting until the
Termination Date in whole or in part.

SECTION 4. TIME VESTING OPTION

To the extent of 100,000 shares of Stock (the “Time Vesting Option”), subject to
the accelerated vesting provisions of Section 6, the Option will vest as
follows:

 

B-3



--------------------------------------------------------------------------------

(a) With respect to 25,000 Shares, the Option will vest on the first anniversary
of the Date of Grant;

(b) With respect to an additional 25,000 Shares, the Option will vest on the
second anniversary of the Date of Grant; and

(c) With respect to an additional 25,000 shares, the Option will vest on the
third anniversary of the Date of Grant.

(d) With respect to the final 25,000 shares, the Option will vest on the fourth
anniversary of the Date of Grant.

Notwithstanding the above, no portion of the Option will vest on or after the
Termination Date, except as provided in Section 6 below.

SECTION 5. TARGET PRICE OPTION.

To the extent of 400,000 shares of Stock (the “Target Price Option”), subject to
the accelerated vesting provisions of Section 6, the Option will vest as
follows:

(a) With respect to 50,000 Shares, the Option will become vested upon the
earlier of (1) the first date that the closing price of the Stock on the New
York Stock Exchange (or if the Stock ceases to be traded on the New York Stock
Exchange, on the relevant exchange) has closed at $30 for any 60 days over a
continuous six (6) month period or (2) September 30, 2008.

(b) With respect to 50,000 Shares, the Option will become vested upon the
earlier of (1) the first date that the closing price of the Stock on the New
York Stock Exchange (or if the Stock ceases to be traded on the New York Stock
Exchange, on the relevant exchange) has closed at $35 for any 60 days over a
continuous six (6) month period or (2) September 30, 2008.

(c) With respect to 50,000 Shares, the Option will become vested upon the
earlier of (1) the first date that the closing price of the Stock on the New
York Stock Exchange (or if the Stock ceases to be traded on the New York Stock
Exchange, on the relevant exchange) has closed at $40 for any 60 days over a
continuous six (6) month period or (2) September 30, 2008.

(d) With respect to 50,000 Shares, the Option will become vested upon the
earlier of (1) the first date that the closing price of the Stock on the New
York Stock Exchange (or if the Stock ceases to be traded on the New York Stock
Exchange, on the relevant exchange) has closed at $45 for any 60 days over a
continuous six (6) month period or (2) September 30, 2008.

 

B-4



--------------------------------------------------------------------------------

(e) With respect to 50,000 Shares, the Option will become vested upon the
earlier of (1) the first date that the closing price of the Stock on the New
York Stock Exchange (or if the Stock ceases to be traded on the New York Stock
Exchange, on the relevant exchange) has closed at $50 for any 60 days over a
continuous six (6) month period or (2) September 30, 2008.

(f) With respect to 50,000 Shares, the Option will become vested upon the
earlier of (1) the first date that the closing price of the Stock on the New
York Stock Exchange (or if the Stock ceases to be traded on the New York Stock
Exchange, on the relevant exchange) has closed at $55 for any 60 days over a
continuous six (6) month period or (2) September 30, 2008.

(g) With respect to 50,000 Shares, the Option will become vested upon the
earlier of (1) the first date that the closing price of the Stock on the New
York Stock Exchange (or if the Stock ceases to be traded on the New York Stock
Exchange, on the relevant exchange) has closed at $60 for any 60 days over a
continuous six (6) month period or (2) September 30, 2008.

(h) With respect to 50,000 Shares, the Option will become vested upon the
earlier of (1) the first date that the closing price of the Stock on the New
York Stock Exchange (or if the Stock ceases to be traded on the New York Stock
Exchange, on the relevant exchange) has closed at $65 for any 60 days over a
continuous six (6) month period or (2) September 30, 2008.

Notwithstanding the above, no portion of the Option will vest on or after the
Termination Date, except as provided in Section 6 below.

SECTION 6. ACCELERATED VESTING.

(a) In addition to the vesting provisions above, the Time Vesting Option shall
be accelerated by one year following a Change in Control of the Company, or
termination of the Optionee’s employment by the Company without Cause or by the
Optionee for Good Reason.

(b) Further, upon a Change in Control, the price conditions on exercise set out
in Sections 5(a) through 5(h) will be deemed to have been satisfied to the
extent that the price at which the securities, the purchase of which gave rise
to that Change in Control, were purchased (or if more than one purchase
occurred, the most recent such price) is equal to or greater than the price
condition established by Sections 5(a) through 5(h).

 

B-5



--------------------------------------------------------------------------------

SECTION 7. ADDITIONAL OPTIONS

Executive will receive no additional option awards for the period ending two
years from the date of the Employment Agreement. In the third year, and for
years thereafter, normal option grants may be issued to Executive as determined
by the Board of Directors.

SECTION 8. PAYMENT FOR SHARES BY THE OPTIONEE.

Full payment for Shares purchased upon the exercise of the Option shall be made
by check or bank draft or by any other method allowed by the Plan, on the terms
and conditions specified in the Plan.

SECTION 9. NONTRANSFERABILITY OF OPTION.

The Option may not be transferred, in whole or in part, except by will or the
applicable laws of descent and distribution. The Option may not be exercised by
any person other than the Optionee or, in the case of the Optionee’s death, by
the person to whom the Optionee’s rights have passed by will or by the
applicable laws of descent and distribution.

SECTION 10. MANNER OF EXERCISE.

The Option shall be exercised by giving written notice of exercise to the
Company’s Treasurer, at 1717 Arch St., 35th Floor, Philadelphia, Pennsylvania
19103-2768. Such notice must state the number of Shares as to which the Option
is exercised. Each such notice shall be irrevocable once given. Notice of
exercise must be accompanied by full payment in accordance with Section 8.

SECTION 11. SECURITIES LAWS.

The Committee may from time to time impose any conditions on the exercise of the
Option as it deems necessary or advisable to ensure that all options granted
under the Plan, and the exercise thereof, satisfy Rule 16b-3 (or any similar
rule) of the Securities and Exchange Commission. Such conditions may include,
without limitation, the partial or complete suspension of the right to exercise
the Option.

SECTION 12. ISSUANCE OF CERTIFICATES; PAYMENT OF TAXES.

(a) The Option can only be exercised as to whole shares of Stock. Upon exercise
of the Option and payment of the Option Price, a certificate for the

 

B-6



--------------------------------------------------------------------------------

number of shares of Stock purchased through the exercise will be issued and
delivered by the Company to the Optionee, provided that unless otherwise
satisfied by the method of payment determined under the Plan and Section 8, the
Optionee has remitted to the Company an amount, determined by the Company,
sufficient to satisfy the applicable requirements to withhold federal, state,
and local taxes, or made other arrangements with the Company for the
satisfaction of such withholding requirements.

(b) Subject to the provisions of Section 11 above, the Company may also
condition delivery of certificates for shares of Stock upon the prior receipt
from the Optionee of any undertakings that it determines are required to ensure
that the certificates are being issued in compliance with federal and state
securities laws.

SECTION 13. RIGHTS PRIOR TO ISSUANCE OF CERTIFICATES.

Neither the Optionee nor the person to whom the Optionee’s rights shall have
passed by will or by the laws of descent and distribution shall have any of the
rights of a shareholder with respect to any shares of Stock issuable upon
exercise of the Option until the date of issuance to the Optionee of a
certificate for such shares as provided in Section 12 above.

SECTION 14. OPTION NOT TO AFFECT RELATIONSHIP WITH COMPANY.

The Option shall not confer upon the Optionee any right to continue in the
employ or service of the Company.

SECTION 15. ADJUSTMENT FOR CAPITAL CHANGES.

In case the number of outstanding shares of the Company’s capital stock is
changed as a result of a stock dividend, stock split, recapitalization,
combination, subdivision, issuance of rights or other similar corporate change,
the Board shall make an appropriate adjustment in the aggregate number of Shares
subject to, and the Option Price of, any then outstanding Option.

SECTION 16. INTERPRETATION.

The Committee shall have the sole power to interpret this Agreement and to
resolve any disputes arising hereunder.

Intending to be legally bound, the parties have executed this Agreement
effective as of the Date of Grant.

 

B-7



--------------------------------------------------------------------------------

For the Compensation Committee of the Board of Directors of CDI Corp.   OPTIONEE
By:  

 

 

 

 

Walter E. Blankley,

Chairman of the Committee

  Roger H. Ballou

 

B-8